Response to Amendment/Arguments
1.     This action is response to Applicant’s amendment/arguments received on 7/21/2021. 
         The Applicant has filed the terminal disclaimer to overcome the obviousness double patenting rejection. The terminal disclaimer is approved and entered.
         The Applicant has amended the independent claims and argued regarding the art rejection.  The Applicant’s arguments are fully considered, however they are not persuasive with respect to art rejection. Please see the art rejection and remarks sections below.            
                        	 Claim Rejections - 35 USC § 103
2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al., (aBeat: A Toolbox for Consistent Analysis of Longitudinal Adult Brain MRI,  PLOS ONE April 2013 Volume 8 Issue 4) in view of Davatzikos, Image Registration Based on Boundary Mapping, IEEE 1996, 0278-0062/96).
            Regarding claim 1, 9 and 17 Dai disclose detect at least four reference landmarks of a left eye, a right eye, a diencephalon, a fornix, a corpus callosum, a left hippocampus, and a right hippocampus from a brain image including a brain of a 
             perform first registration including registration by similarity transformation using the reference landmarks between the brain image and a standard brain image (Dai, page 7, paragraph 6, 4D Brain Label, left- column, lines 25-32 symmetric feature-based pairwise registration is performed to estimate the deformation field (red curve in Fig. 6) from the MNI atlas image to the group-mean image of the subject. Finally, the deformation pathway from each longitudinal image to the MNI atlas can be obtained by composing its deformation field to the group-mean image (obtained in the first step) and the deformation field from the group-mean image to the MNI atlas image (obtained in the second step). Following the combined deformation pathway, we are able to map all 45x2 labels onto each time-point image and page 7, right column lines 1-5 Dai states we are able to map all 45 labels on each time-point image. The labeling results across all time point images are consistent. This obviously corresponds to perform first 
             perform second registration by  transformation between the brain image and the standard brain image after the first registration (Dai page 7, paragraph 7 ROI Analysis, right column, lines 1-10, Dai states After performing 4D tissue segmentation and 4D brain labeling on longitudinal brain MR images of a group of subjects, we can obtain their respective serial tissue-segmented images and brain-labeled images, as well as their ROI volumes that can be used for longitudinal analysis of ROI volume changes. Specifically, the labeled ROI maps can be overlaid on the respective brain-extracted images (as shown in Fig. 8(a)), where a set of ROIs can be selected interactively by the user. The volumes of the selected ROIs for the longitudinal brain images of all subjects can then be measured automatically. Finally, the volume change over time for each ROI (or all ROIs) of each subject (or average volume across all subjects) can be displayed. This corresponds to perform second registration by transformation between the brain image and the standard brain image after the first registration).
              Dai has shown second registration as shown above, Dai  however has not explicitly disclose  performing second registration by nonlinear transformation between the brain image and the standard brain image after the first registration, wherein the second registration by the nonlinear transformation is performed with a first registration result as an initial value.
              Furthermore in the same field of endeavor Davatzikose detecting landmarks from the brain image (Daatzikose Figs. 2-3 shows structure and substructures of the 
              perform first registration including registration by similarity transformation using the reference landmarks between the brain image and a standard brain image (Davatzikoes Fig. 2 atlas image and corresponding MR image, page 112, paragraph II right-column lines 9-25, In the first step we identify J corresponding region in the two images, we create one-to-one mapping, it establishes a large number of corresponding points in the two images. The boundary of region in one can be transformed into analogous boundary in the second image by uniform scaling of its length and length preserving bending. This yields good point correspondence between regions boundaries. Extracting the boundary of each J selected regions in the image.  Finally circular shift is applied to all curves of the two images to be registered. This obviously corresponds to perform first registration including registration by similarity transformation using the reference landmarks between the brain image and a standard brain image); and
               perform second registration by non-linear  transformation between the brain image and the standard brain image after the first registration (Davatzikos  In Abstract, states A new two stage approach for nonlinear brain image registration is proposed.  In the first stage,  an active contour algorithm is used to establish a  one-to one mapping between a set of region boundaries in two images to be registered. This mapping is used in the second step: a two dimensional transformation which is based on an elastic body deformation.  Daviatzikos in  page 113, left hand thru right column, paragraph B. Elastic Transformation  (registration brain images using Elastic The transformation proposed in this section is an elastic transformation (for registration) which models images as elastic sheets which are warped force field applied to those points in D1 that are part of the J boundaries mapped in the first step to deform them to the coordinates of their corresponding points in D2. Because of its smoothness elastic warping tends to preserve the shape and relative position of brain structures. Therefore it is appropriate for our problem since the structure of the brain is fairly consistent across individual and it is well suited for our landmarks which are curve bounding anatomical brain regions. All this corresponds to perform second registration by non-linear transformation between the brain image and the standard brain image after the first registration by Elastic Deformation Transformation).
             the second registration by the nonlinear transformation is performed with a first registration result as an initial value (Davatzikos Figs. 1  and 2 (a) and 2 (b) note mapping and registration  A digitized Talairach atlas image and the corresponding MR image, Davatzikos in the Abstract  states, A new two stage approach for nonlinear brain image registration is proposed.  In the first stage, an active contour algorithm is used to establish a one-to one mapping between a set of region boundaries in two images to be registered. This mapping is used in the second step: a two dimensional transformation which is based on an elastic body deformation and Daviatzikos in  page 113, left hand thru right column, paragraph B. Elastic Transformation  (registration brain images using Elastic deformation transformation),  states The transformation proposed in this section is an elastic transformation (for registration) which models images as elastic sheets which are warped force field applied to those points in D1 that are part of the J boundaries mapped in the first step to deform them to the coordinates of their corresponding points in D2.  All this corresponds to the second registration by the nonlinear transformation is performed with a first registration result as an initial value because the elastic transformation (nonlinear registration) is applied to those points in D1 that are part of the J boundaries mapped in the first step to deform them to the coordinates of their corresponding points in D2 (initial values) and those points are obtained in first step)
             Therefore it would have been obvious to one having ordinary skill in the art before the filing of the claimed invention to perform first registration including registration by similarity transformation using the reference landmarks between the brain image and a standard brain image and perform second registration by non-linear transformation between the brain image and the standard brain image after the first registration and the second registration by the nonlinear transformation is performed with a first registration result as an initial value as shown by  Davadtzikos because such a process provide study of brain of aging person or brain disease or deformation.
             Regarding claims 2 and 10  Dai disclose detect the reference landmarks by performing template matching between the brain image and a template including the reference landmarks in the standard brain image (Dai, Fig. 6, page 7, paragraph 6, 4D Brain Label, left- column, lines 25-32 symmetric feature-based pairwise registration is performed to estimate the deformation field (red curve in Fig. 6) from the MNI atlas image to the group-mean image of the subject. Finally, the deformation pathway from each longitudinal image to the MNI atlas can be obtained by composing its deformation field to the group-mean image (obtained in the first step) and the deformation field from 
             Regarding claims 3-4 and 11-12 Davatzikos disclose after the registration by similarity transformation using the reference landmarks, the processor configured to perform additional registration between the entire brain image and the entire standard brain image as the first registration (Davatzikos Abstract, Davatzikoes Fig. 2 atlas image and corresponding MR image, page 112, paragraph II right-column lines 9-25, In the first step we identify J corresponding region in the two images, we create one-to-one mapping, it establishes a large number of corresponding points in the two images. The boundary of region in one can be transformed into analogous boundary in the second image by uniform scaling of its length and length preserving bending. This yields good point correspondence between regions boundaries. Extracting the boundary of each J selected regions in the image.  Finally circular shift is applied to all curves of the two images to be registered. This corresponds to registration by similarity transformation  and furthermore Davatzikos  Abstract, page 113, left thru right column, paragraph B. Elastic Transformation  registration brain images using Elastic deformation transformation, Davatzikos  states The transformation proposed in this section is an elastic transformation (for registration) which models images as elastic sheets which are 
             Regarding claims 5-8 and 13-16 Davatzikos disclose detect at least one local landmark from the brain image based on a result of the registration by similarity transformation using the reference landmarks (Davatzikoes Fig. 2 atlas image and corresponding MR image, page 112, paragraph II right-column lines 9-25, In the first step we identify J corresponding region in the two images, we create one-to-one mapping, it establishes a large number of corresponding points in the two images. The boundary of region in one can be transformed into analogous boundary in the second image by uniform scaling of its length and length preserving bending. This yields good point correspondence between regions boundaries), and
perform, as the first registration, further registration by similarity transformation between the detected reference landmarks and the detected local landmark, and reference landmarks and a local landmark corresponding to the detected reference landmarks and the detected local landmark included in the standard brain image (Davatzikos  Abstract, page 113, left hand thru right column, paragraph B. Elastic 
                                                   Remarks
4.       The Applicant in the response dated 6/17/2021 argued the following: 
            Davatzikos teaches that the registration of brain images using Elastic deformation transformation but Davatzikos does not teach or disclose that the registration of brain images using Elastic deformation transformation is performed with a result of registration of atlas image and corresponding MR image (asserted claimed first registration; see page 7 of the Office action) as an initial value. As such, Davatzikos fails 
         The Examiner disagree with the Applicant, assertion that  the, Davatzikos fails to teach or disclose the feature of “wherein the second registration by the nonlinear transformation is performed with a first registration result as an initial value” in claims 1, 9 and 17.  
          Davatzikoes Fig. 2 shows atlas image and corresponding MR image, page 112, paragraph II right-column lines 9-25, In the first step we identify J corresponding region in the two images, we create one-to-one mapping, it establishes a large number of corresponding points in the two images. The boundary of region in one can be transformed into analogous boundary in the second image by uniform scaling of its length and length preserving bending. This yields good point correspondence between regions boundaries. This disclosure obviously corresponds to perform first registration including registration by similarity transformation using the reference landmarks between the brain image and a standard brain image (atlas image and MR image).
           Davatzikose disclose perform second registration by non-linear   transformation between the brain image and the standard brain image after the first registration (Davatzikos  In Abstract, states A new two stage approach for nonlinear brain image registration is proposed.  In the first stage, an active contour algorithm is used to establish a one-to one mapping between a set of region boundaries in two images to be registered. This mapping is used in the second step: a two dimensional transformation which is based on an elastic body deformation.  Daviatzikos in page 113, left hand thru right column, paragraph B.  Elastic Transformation  (registration brain The transformation proposed in this section is an elastic transformation (for registration) which models images as elastic sheets which are warped force field applied to those points in D1 that are part of the J boundaries mapped in the first step to deform them to the coordinates of their corresponding points in D2.. All this obviously corresponds to performing second registration by non-linear transformation between the brain image and the standard brain image (Fig 2 MR Brain image and atlas Brain image) after the first registration by Elastic Deformation Transformation); 
           Davatzikos disclose the second registration by the nonlinear transformation is performed with a first registration result as an initial value (Davatzikos Figs. 1  and 2 (a) and 2 (b) note mapping and registration  A digitized Talairach atlas image and the corresponding MR image, Davatzikos in the Abstract  states, A new two stage approach for nonlinear brain image registration is proposed.  In the first stage, an active contour algorithm is used to establish a one-to one mapping between a set of region boundaries in two images to be registered. This mapping is used in the second step: a two dimensional transformation which is based on an elastic body deformation and Daviatzikos in  page 113, left hand thru right column, paragraph B. Elastic Transformation  (registration brain images using Elastic deformation transformation),  states The transformation proposed in this section is an elastic transformation (for registration) which models images as elastic sheets which are warped force field applied to those points in D1 that are part of the J boundaries mapped in the first step to deform them to the coordinates of their corresponding points in D2.  All this corresponds to the second registration by the nonlinear transformation is performed with a first registration result as an initial value elastic transformation (nonlinear registration) is applied to those points in D1 that are part of the J boundaries mapped in the first step to deform them to the coordinates of their corresponding points in D2 (initial values) and those points are  used as initial values for the non-liner registration.
          
                                        Conclusion
5.       THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                              Communication
6.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2624
October 21, 2021